Shaw C. J.
delivered the opinion of the Court. If the demanded premises were included in the mortgage deed to Thomas of 1826, then the tenant has the better title ; but if not so included, the demandant is entitled to recover. This depends upon the construction of the descriptive part of this mortgage deed, as it applies to the monuments and local objects.
In applying this description to the land, the Court are of opinion, that the demanded premises were not included and die not pass by the deed of Daniel Stearns and Daniel Stearns jun. to Isaiah Thomas. Where there are descriptions in a deed apparently conflicting, the Court will endeavour to recon-*413rile them if possible; and if not to be reconciled, such part must be adopted and such rejected, as will best carry into effect the intent of the parties, as far as it can be ascertained.
In applying descriptions to local objects, it must be understood that the parties had reference to local objects as they existed at the time the deed was made, unless there is something to control this presumption. The road mentioned in the deed therefore, must be the road as it was in 1826, which separates the premises from the land described ; so that it is clear, that by a precise and definite description, the premises were excluded from that part of the description, which designates the land intended to be mortgaged by metes and bounds. And the subsequent words referring to former deeds, “ and is the same land which was formerly conveyed ” &c., do not necessarily control the former description, and are hot necessarily repugnant. It is the same land, but not the whole of the same land. Besides, this was a mortgage, and not a sale of the land by the acre or otherwise, in which case the quantity of land embraced in the description, would be a much more important consideration ; and therefore, in looking for the general intent of the parties, there is much less reason to suppose, in a mort gage where a security and not an alienation was contemplated, that a small and detached part of the estate was intended to ne included.

Tenant defaulted.